DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
As per the instant Application having Application number 15/445,282 the examiner acknowledges the applicant's submission of the amendment dated 03/05/2021. At this point, claims 1, 10, and 19 have been amended. Claims 1-27 are pending.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
1. (Currently Amended) A computer-implemented method for interpreting a result of a computer-executed predictive model, the method being executed by one or more processors and comprising: 
receiving, by the one or more processors, current data;
processing, by the one or more processors, the current data using a predictive model to provide a result, the result corresponding to a sub-model of the predictive model;
determining, by the one or more processors, a set of syntactically similar sub-models based on data other than the current data, the set of syntactically similar sub-models being determined by syntactic matching between the current data and the data other than the current data based on the predictive model, syntactic matching comprising tracing multiple paths through the predictive model and syntactically matching a first trace provided based on the current data to a second trace provided based on at least a portion of the data other than the current data;
providing, by the one or more processors, at least one semantic model based on the sub- model of the predictive model, one or more syntactically similar sub-models of the set of syntactically similar sub-models, a domain ontology stored as a knowledge graph, and one or more constraints, the at least one semantic model being provided by merging nodes of the sub- model of the predictive model, and a 
determining, by the one or more processors, a human-readable interpretation based on the at least one semantic model, the human-readable interpretation providing at least one reason for the result; and providing, by the one or more processors, the human-readable interpretation for display on a display of a computing device.

10. (Currently Amended) A non-transitory computer-readable storage medium coupled to one or more processors and having instructions stored thereon which, when executed by the one or more processors, cause the one or more processors to perform operations for interpreting a computer-executed predictive model, the operations comprising:
receiving current data;
processing the current data using a predictive model to provide a result, the result corresponding to a sub-model of the predictive model;
determining a set of syntactically similar sub-models based on data other than the current data, the set of syntactically similar sub-models being determined by syntactic matching between the current data and the data other than the current data based on the predictive model, syntactic matching comprising tracing multiple paths through the predictive model and syntactically matching a first trace provided based on the current data to a second trace provided based on at least a portion of the data other than the current data;
providing at least one semantic model based on the sub-model of the predictive model, one or more syntactically similar sub-models of the set of syntactically similar sub-models, a domain ontology stored as a knowledge graph, and one or more constraints, the at least one semantic model being provided by merging nodes of the sub-model of the predictive model, and a previously determined sub-model of the predictive model using the domain ontology, a label of the domain ontology being used to label a merged node;
determining a human-readable interpretation based on the at least one semantic model, the human-readable interpretation providing at least one reason for the result; and
providing the human-readable interpretation for display on a display of a computing device.

19. (Currently Amended) A system, comprising: one or more processors; and
a computer-readable storage device coupled to the one or more processors and having instructions stored thereon which, when executed by the one or more processors, cause the one or more processors to perform operations for interpreting a computer-executed predictive model, the operations comprising:
receiving current data;
processing the current data using a predictive model to provide a result, the result corresponding to a sub-model of the predictive model;
determining a set of syntactically similar sub-models based on data other than the current data, the set of syntactically similar sub-models being determined by syntactic matching between the current data and the data other than the current data based on the predictive model, syntactic matching comprising tracing multiple paths through the predictive model and syntactically matching a first trace provided based on the current data to a second trace provided based on at least a portion of the data other than the current data;

determining a human-readable interpretation based on the at least one semantic model, the human-readable interpretation providing at least one reason for the result; and 
providing the human-readable interpretation for display on a display of a computing device.

Allowable Subject Matter
Claims 1-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
As per claims 1, 10, and 19, taking claim 19 as exemplary: 
Though Olsher et al., (WO 2016/183229 A1), part of the prior art of record, teaches a semantic model composed by merging of sub-models of a predictive model that are syntactically similar in paragraphs [0571], [0572], [0071], [0078], and [0017] by determining multiple models based on a concept as the syntactically similar models, using concept graph as a knowledge graph, and using a combined graph as a merging of nodes of sub-models to form a larger combined model through the combined graph with the knowledge graph as a domain ontology.
And though Divakaran et al., (US 2017/0160813 A1), part of the prior art of record, teaches the use of multiple constraints of a domain in paragraphs [0124] and [0305] through an adoption of a personal assistant’s current knowledge based on a preference of a particular person.
The primary reason for marking of allowable subject matter of independent claims 1, 10, and 19, taking claim 19 as exemplary, in the instant application, is the combination with the inclusion in these claims of the limitations of a method, computer-readable storage medium, and system comprising:

The prior art of made of record above neither anticipates nor renders obvious the above-recited combinations. Specifically, though the prior art of made of record does teach the use of sub-models, syntactically similar sub-models, the combining of sub-models that are syntactically similar, and the use of constraints for a knowledge base, it does not teach the use of trace matching of multiple paths through a predictive model to determine syntactically similar sub-models and using the merged nodes of the determined syntactically similar sub-models to provide a semantic model.

Dependent claim(s) 2-9, 11-18, and 20-27 are allowable at least for the reasons recited above as including all of the limitations of the allowable independent base claims 1, 10, and 19 upon which claims 2-9, 11-18, and 20-27 depend.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE D WOOLWINE whose telephone number is (571)272-4138.  The examiner can normally be reached on M-F 9:30-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRANDA HUANG can be reached on (571) 270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHANE D. WOOLWINE
Primary Examiner
Art Unit 2124



/SHANE D WOOLWINE/Primary Examiner, Art Unit 2124